*714RESOLUCIÓN
Vista la Solicitud de Readmisión al Ejercicio de la Pro-fesión de Abogado que presentó Nilsa Lyons Ríos el 23 de enero de 2003, así como las mociones informativas que pre-sentó el Colegio de Abogados, el Procurador General y la Oficina de Inspección de Notarías el 29 de enero de 2003, el 30 de abril de 2003 y el 4 de junio de 2003, respectiva-mente, se autoriza su reinstalación al ejercicio de la abo-gacía, efectivo al día de hoy.

Notifíquese por teléfono y por la vía ordinaria, y publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo